Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendment filed 11/3/21 cancels all claims except for claims 25-26, which were indicated as allowable in the previous office action. The prior art does not disclose the method of claims 25-26 where phosphorus pentoxide is reacted with a primary alcohol and an amine such that at least 30 mole percent of the phosphorus atoms are in an alkyl pyrophosphate salt structure. The Chenicek and Latos references cited above are silent about the method by which the dialkyl acid pyrophosphate amine salts are prepared. Kassir (WO 2017/079016 A1) discloses in paragraph 22 a method of reaction phosphorus pentoxide with 2.2 to 2.5 moles of alcohol per mole of P2O5, but in paragraph 23 teaches away from the use of primary alcohols, and in paragraph 90 teaches that reacting the phosphorus pentoxide with a primary alcohol leads to a product with about 10 percent or less of the phosphorus atoms in a pyrophosphate structure. The method of Kassir therefore does not meet the limitations of claims 25-26, and one of ordinary skill in the art, looking to prepare the pyrophosphates of Chenicek or Latos, would not be motivated to prepare them by the claimed method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771